   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 1 of 19 PageID #:658




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHRISTOPHER STOLLER and                                )
MICHAEL STOLLER,                                       )
                                                       )
             Plaintiffs,                               )      No. 19 C 02546
                                                       )
      v.                                               )
                                                       )      Judge Edmond E. Chang
THOMAS FUMO; RELIABLE MANAGEMENT                       )
REALTY, LTD.; KOVITZ SHIFRIN NESBIT;                   )
JORDON SHIFRIN; ROBERT NESBIT;                         )
NICHOLAS MITCHELL; DIANE SILVERBERG;                   )
ALLEN KOVITZ; RONALD KAPUSTKA;                         )
WENDY DURBIN; and UNKNOWN                              )
CONTRACTORS, LAWYERS, LAW FIRMS,                       )
BUILDING DEVELOPERS, REALTORS,                         )
and JOHN DOES 1-10,                                    )
                                                       )
             Defendants.                               )

                           MEMORANDUM OPINION AND ORDER

      In what is ostensibly a landlord-tenant dispute, Christopher and Michael

Stoller allege that a property-management company (and its employees) and a law

firm (and its partners) have violated various federal and state laws. R. 29, Am.

Compl.1 The named defendants are:

      ►Property-management     company Reliable Management Realty, Ltd.; and two
      of its employees, Donald and Thomas Fumo.




      1Citationsto the record are noted as “R.” followed by the docket number and the page
or paragraph number.


                                            1
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 2 of 19 PageID #:659




       ►Law   firm Kovitz Shifrin Nisbit (KSN); and seven of its partners, Jordon
       Shifrin, Robert Nesbit, Nicholas Mitchell, Diane Silverberg, Allen Kovitz,
       Ronald Kapustka, and Wendy Durbin (the KSN partners).2

The assortment of claims is premised on: the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. § 1692 et seq.; the Racketeer Influenced and Corrupt

Organizations Act (RICO), 18 U.S.C. § 1962(c); the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS § 505/2; and a number of other common

law claims. 3 Both Reliable Management and the KSN Defendants independently

move to dismiss the Amended Complaint under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. R. 30, KSN Mot. Dismiss; R. 32, Reliable Mot.

Dismiss. KSN and the KSN partners also moved for Rule 11 sanctions against

Christopher Stoller. R. 37, KSN Mot. Sanctions. For the reasons explained below, the

federal claims are dismissed with prejudice, and the Court relinquishes jurisdiction

over the state law claims, so those claims are dismissed without prejudice. The motion

for sanctions is denied.

                                      I. Background

       In evaluating a motion to dismiss, the Court must accept as true the

complaint’s factual allegations and draw reasonable inferences in Plaintiffs’ favor.

Ashcroft v. al-Kidd, 563 U.S. 731, 734 (2011). In October 2015, Christopher Stoller

signed a lease agreement with Wesley Court Condominium Association to rent a



       2The Plaintiffs also purport to sue various unknown defendants (“Unknown
Contractors, Lawyers, Law Firms, Building Developers, Realtors, and John Does 1-10”), but
have not sought to identify them and to serve them. They are dismissed without prejudice.
      3This Court has federal-question jurisdiction over the federal claims, 28 U.S.C. § 1331,

and supplemental jurisdiction over the state law claims, 28 U.S.C. § 1367.


                                              2
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 3 of 19 PageID #:660




condo unit in Oak Park, Illinois. Am. Compl. ¶ 20; id., Exh. 2A. Reliable Management

signed the lease agreement as the “[a]gent for and on behalf of the Wesley Court

Condominium Association.” Id., Exh. 2A at 8. At some time after the lease was signed,

Reliable’s president, Donald Fumo,4 made handwritten changes to the agreement,

modifying the name of the designated landlord from “Wesley Court Condominium

Association” to “Wesley Terrace Condominium Association.” Id. ¶¶ 20, 50; id., Exh.

2B (emphasis added). Christopher Stoller did not agree to this change.5 Id., Exh. 5.

Stoller paid the rent for the apartment for November 2015 and part of December

2015. Id., Exh. 1 (reflecting unpaid rent beginning with a partial December 2015

payment).   6    But then Stoller stopped paying rent altogether (and accrued

corresponding late fees) throughout the years 2016, 2017, and 2018, and continuing

into 2019. Id.

       On January 13, 2019, Reliable Management sent an invoice to Christopher

Stoller, seeking to collect $96,432 in back rent, late charges, and legal fees. Id. ¶16;

id., Exh. 1. According to Christopher Stoller, the invoice was sent “at the direction of”

law firm Kovitz Shifrin Nesbit (KSN) and its individual partners, Michael Shifrin,

Ronald Kapustra, Nicholas Mitchell, Robert Nesbit, Allen Kovitz, and Wendy Durbin.



       4Thomas    Fumo is named in the Amended Complaint’s caption but only Donald Fumo
is described in the pleading’s text. Am. Compl. ¶ 13.
        5In an eviction action brought by Wesley Terrace against Christopher Stoller, the state

court held that Wesley Terrace should be sanctioned for having alleged that Christopher
Stoller entered into the lease agreement with Wesley Terrace. Am. Compl. ¶¶ 50-51; id., Exh.
5.
        6In this Order, references to “Stoller” mean Christopher Stoller. Although Michael

Stoller is a named plaintiff, it is not clear why that is so: the targeted invoices are not
addressed to him; he is not a tenant on the lease agreement, and there is no specific allegation
as to how he was the victim of any misconduct by the Defendants.


                                               3
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 4 of 19 PageID #:661




Id. ¶ 16. Within 30 days of receiving the invoice, the Stollers wrote to Reliable asking

for “verification of the debt” and requesting that Reliable “no longer contact the

Plaintiffs.” Id. ¶ 17. The Stollers did not receive debt verification from Reliable. Id.

¶ 18. Instead, on March 1, 2019, Reliable—again supposedly acting “at the direction”

of KSN and the individual partners—mailed a second invoice to the Plaintiffs for

$109,208.66. Id. ¶ 18; id., Exh. 2. Stoller rejected both invoices as fraudulent on

grounds that he believed he had no contractual relationship with Wesley Terrace,

having signed the lease agreement with Wesley Court. Id. ¶ 52.

      In response to the invoices, Stoller filed this lawsuit against Reliable and its

employees, Donald and Thomas Fumo, as well as KSN and its partners. As best as

the Court can discern, the cornucopia of claims rely on the following legal theories,

with the caveat that the Court has renumbered the counts because the Plaintiffs

repeated some numbers while skipping others: the FDCPA (Counts 1, 2, 3, 14, 15,

16); RICO (Count 28); mail fraud (Count 5); “document fraud” (Count 19);

“counterfeiting and forgery” (Count 20); “billing fraud, conspiracy, willful and wanton

conduct” (Count 6); fraud (Counts 10, 29); the Illinois Consumer Fraud Act (4, 17, 24);

“aiding and abetting” (Counts 7, 26); negligence (Counts 8, 23); negligent hiring and

supervision (Counts 9, 27); intentional infliction of emotional distress (Counts 11, 30);

tortious inducement of breach of fiduciary duty (Counts 12, 21); civil conspiracy

(Counts 13, 22); “failure to comply with the laws” (Count 18); and “deceptive trade

practices” (Count 25). Reliable and the KSN Defendants separately move to dismiss

each count under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim.




                                           4
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 5 of 19 PageID #:662




KSN Mot. Dismiss; Reliable Mot. Dismiss. The KSN Defendants also move for Rule

11 sanctions against Christopher Stoller. KSN Mot. Sanctions.

                                   II. Legal Standard

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the ... claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (cleaned up). 7 The Seventh

Circuit has explained that this rule “reflects a liberal notice pleading regime, which

is intended to ‘focus litigation on the merits of a claim’ rather than on technicalities

that might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir.

2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (cleaned up). These allegations

“must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. The allegations that are entitled to the assumption of truth are those

that are factual, rather than mere legal conclusions. Iqbal, 556 U.S. at 678-79.



       7This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).


                                              5
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 6 of 19 PageID #:663




                                      III. Analysis

                                        A. FDCPA

                                1. Reliable Management

          Reliable Management moves to dismiss the FDCPA claims (Counts 1, 2, 3, 14,

15, 16), arguing that it is not a “debt collector” under the statute. To be liable under

the FDCPA, a defendant must be a “debt collector.” Ruth v. Triumph P’ships, 577

F.3d 790, 796 (7th Cir. 2009) (“The FDCPA regulates only the conduct of ‘debt

collectors …’”). In pertinent part, the FDCPA defines a “debt collector” as “any person

who uses … the mails in any business the principal purpose of which is the collection

of any debts, or who regularly collects or attempts to collect, directly or indirectly,

debts owed or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6).

Reliable does not seem to dispute that the Amended Complaint adequately alleges

that Reliable regularly collects debts (that is, rent and fees) owed to Wesley Terrace.

          But Reliable does argue, however, that an exemption to debt-collector coverage

applies to it. Reliable Mot. Dismiss at 3-4. Specifically, § 1692a(6)(F)(i) exempts from

the definition of debt collector any person whose debt-collection activity is “incidental”

to a fiduciary obligation:

          any person collecting or attempting to collect any debt owed … another to the
          extent such activity (i) is incidental to a bona fide fiduciary obligation ….

15 U.S.C. § 1692a(6)(F)(i). Relying on this incidental-activity exemption, Reliable

asserts that, as the property manager for Wesley Terrace, Reliable’s efforts to collect

the debt were “incidental to a bona fide fiduciary obligation.” Reliable Mot. Dismiss

at 3-4.



                                             6
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 7 of 19 PageID #:664




      Reliable is right: a property manager qualifies for the incidental-activity

exemption if debt collection is only one of the property manager’s various duties owed

to the landlord. As a threshold matter, property managers do owe a fiduciary duty as

agents to their principals, that is, the landlords. See, e.g., Harris v. Liberty Cmty.

Mgmt., Inc., 702 F.3d 1298, 1302 (11th Cir. 2012) (“[The property manager] owed a

fiduciary obligation to the Association. Everything that [the property manager] did

pursuant to the management agreement—including the collection of unpaid

assessments and the enforcement of the amendment to the Association’s governing

declarations—was as the agent of the Association[.]”); Reynolds v. Gables Residential

Servs., Inc., 428 F. Supp. 2d 1260, 1264 (M.D. Fla. 2006) (concluding that a fiduciary

relationship existed between the manager and the owner where the manager

managed the apartment property and collected monthly rent); Berndt v. Fairfield

Resorts, Inc., 339 F. Supp. 2d 1064, 1068 (W.D. Wis. 2004) (“Because the language in

the Timeshare Management Agreement designates the manager of the Peppertree at

Tamarack property as the Association’s agent and because agency creates a fiduciary

relationship between the agent and the Association and defendant managed the

property, I find that defendant was acting incidentally to a bona fide fiduciary

obligation when it collected the maintenance fees on behalf of the Association.”);

Taylor v. Precision Prop. Mgmt., 2015 WL 1756981, at *10 (W.D. Mich. Apr. 17, 2015)

(finding that a property manager who collects debt as the agent of a condominium

association is not a “debt collector” under the FDCPA); see also Welnowska v.

Westward Prop. Mgmt., Inc., 2014 WL 3726089, at *2 (N.D. Ill. July 24, 2014)




                                          7
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 8 of 19 PageID #:665




(collecting cases)); Sphere Drake Ins. Ltd. v. Am. Gen. Life Ins. Co., 376 F.3d 664, 672

(7th Cir. 2004) (explaining that agency “is a fiduciary relationship in which the agent

has the power to act on the principal’s behalf”); Restatement 2d Agency § 13 (“[a]n

agent is a fiduciary with respect to matters within the scope of his agency”).

      Here, the lease agreement (which is attached to the Amended Complaint)

shows that Reliable Management signed the agreement as the agent of Wesley Court,

not on Reliable’s own behalf. Am. Compl., Exh. 2A at 8. The word “agent” is on the

handwritten signature line, which then says that the “agent” is signing “for and on

behalf of” Wesley Court. Id. The word “agent” appears again in the “Title” of the

signatory: “Agent Reliable Management Realty Ltd.” Also, the offending invoices,

which are attached to Amended Complaint, say that the rent and other charges

should be made payable to “Wesley Terrace Condo Association.” Id., Exh. 1. So,

whether acting for Wesley Court or Wesley Terrace (or both), Reliable was acting as

an agent and thus owed a fiduciary obligation.

      Turning to whether the debt collection was “incidental” to the fiduciary

obligation, the Amended Complaint alleges that Reliable “became the property

manager” for Wesley Terrace. Id. ¶ 20. There is no suggestion in the Amended

Complaint that the only duties that Reliable took on for Wesley Terrace (or, for that

matter, Wesley Court) were to collect rent or other debts. Indeed, at the very least,

Reliable was involved in showing Christopher Stoller the unit when he was

considering renting it. Id. ¶¶ 43, 44 (“Dowling made the representation that he was

the agent for and represented the []Wesley Court Condominium Associations, Owen




                                           8
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 9 of 19 PageID #:666




Dowling’s Apartments, Inc., and Reliable Management, Ltd.”) (emphasis added). In

responding to the sanction motion, the Stollers confirm this: “An agent of Reliable

showed Plaintiff the property ….” R. 47, Pls.’ Sanctions Resp. at 12. Beyond showing

units to prospective tenants, Reliable also signed, as noted earlier, the lease

agreement on behalf of Wesley Court. Am. Compl., Exh. 2A at 8. None of this relies

on evidence outside of the pleadings. So the Stollers have pled themselves out of the

FDCPA claim: the 15 U.S.C. § 1602a(6)(F)(i) exemption for incidental-activity

collection applies to Reliable on these allegations.

      In response, the Stollers cite Carter v. AMC, 645 F.3d 840 (7th Cir. 2011), to

argue that Reliable does not qualify for the statutory exemption. R. 35, Pls.’ Resp. at

5-6. But the argument misunderstands the way that the four exemptions in

§ 1692a(6)(F) operate. In Carter, a tenant sued a property manager for alleged

violations of the FDCPA. 645 F.3d at 841. In determining that the property manager

was not liable because it was not a debt collector, the Seventh Circuit held that the

property manager satisfied the criteria for 15 U.S.C. § 1692a(6)(F)(iii), one of the

FDCPA’s four exemptions to the debt-collector definition. That particular exemption

excludes those persons who collect debts obtained as a secured party in a commercial

credit transaction involving the creditor. § 1692a(6)(F)(iii). The Stollers argue that

Reliable Management does not qualify for that exemption, so Reliable must be a debt

collector under the FDPCA. Pls.’ Resp. at 6-7. The problem is that the four exemptions

in § 1692a(6)(F) are written in the disjunctive, not as four elements that all must be

met to qualify. § 1692a(6)(F) (using “or” as the conjunction). That is, the exemptions




                                           9
  Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 10 of 19 PageID #:667




comprise four independent exemptions. As this Court has previously explained,

“Nothing about the Seventh Circuit’s conclusion in Carter limits the potential

application of the other three exceptions,” Welnowska, 2014 WL 3726089, at *3

(emphasis added), including the one on which Reliable relies. With no other

substantive response, the Court holds that § 1692a(6)(F)(i) applies to Reliable, and

the FDCPA claims against Reliable must be dismissed.

                                       2. KSN

      KSN has likewise moved to dismiss the FDCPA claims against it (Counts 1, 2,

3, 14, 15 16). Because KSN did not send the letters (Reliable is alleged to have done

so), the Amended Complaint appears to premise the claims against KSN on the theory

that KSN directed or conspired with Reliable to send the invoices. Am. Compl. ¶¶ 14,

16. If Reliable is a debt collector, the argument presumably goes, then KSN is

responsible for its agent’s or co-conspirator’s misconduct under the FDCPA.

      As the Court just explained, however, Reliable qualifies for the incidental-

activity exemption, so Reliable is not a debt collector under the FDCPA. It follows

that KSN, even if it were Reliable’s principal or co-conspirator, could not be

vicariously liable under the FDCPA. No degree of relationship between Reliable and

KSN will render KSN liable when Reliable is not. (It is worth noting that KSN also

argues that it cannot be liable as an indirect debt collector, KSN Mot. Dismiss at 2-3,

because there are no allegations that the two entities formed “a single economic

enterprise,” Jenkins v. Union Corp., 999 F. Supp. 1120, 1142–43 (N.D. Ill. 1998), or

that there is some reason to pierce the corporate veil to reach KSN, Crawford v.




                                          10
  Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 11 of 19 PageID #:668




Equifax Payment Servs., 1998 WL 704050, at *10 (N.D. Ill. Sept. 30, 1998). KSN

might very well be right in making this argument, but the Court need not address it

in light of the Amended Complaint’s inadequacy against Reliable.) The FDCPA

claims against KSN are also dismissed.

      The KSN partners likewise have moved to dismiss the FDCPA claims against

them (Counts 1, 2, 3, 14, 15, 16), arguing that the statute does not reach shareholders

of debt collectors unless the veil is pierced between the debt collector and the

shareholders. KSN Mot. Dismiss at 3. The KSN partners are right: generally, officers

and shareholders of a debt collector cannot be held liable for FDCPA violations. Pettit

v. Retrieval Masters Creditor Bureau, Inc., 211 F.3d 1057, 1059 (7th Cir. 2000).

Indeed, the Seventh Circuit has held that suits against owners, officers, and directors

of debt collectors are candidates for Rule 11 sanctions. White v. Goodman, 200 F.3d

1016, 1019 (7th Cir. 2000) (holding that suing the shareholder of a debt collector was

“frivolous and the plaintiffs, represented by an experienced practitioner in consumer

finance litigation, should have been sanctioned for what amounts to malicious

prosecution”); Pettit, 211 F.3d at 1059 (“As [] mentioned in White, FDCPA suits

against the owners of a debt collection company who are not otherwise debt collectors

are frivolous and might well warrant sanctions. The holding of White is equally

applicable in this case … regardless of whether [the largest shareholder and president

of the defendant debt collection company] exercised extensive control over Retrieval

Masters ….”).




                                          11
  Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 12 of 19 PageID #:669




      To successfully allege that the corporate veil should be pierced, a plaintiff must

adequately allege “such a unity of interest and ownership that the separate

personalities of the corporation and the individual no longer exist; and second,

circumstances must be such that an adherence to the fiction of separate corporate

existence would sanction a fraud or promote injustice.” Koch Refining v. Farmers

Union Cent. Exchange, Inc, 831 F.2d 1339, 1345 (7th Cir. 1987). There is nothing of

the sort in the Amended Complaint. The Amended Complaint simply lists, one-by-

one, each shareholder and accuses each of various forms of misconduct. Am. Compl.

¶¶ 23-28. But there are no factual allegations from which to infer that piercing the

veil between KSN and the partners is appropriate. So, even independent of the

conclusion that the Amended Complaint fails to state an FDCPA claim against KSN,

the KSN partners would independently be dismissed from the case.

                                       B. RICO

      Reliable Management, KSN, and the KSN partners also moved to dismiss the

RICO Act claim (Count 28) for lacking the required particularity. KSN Mot. Dismiss

at 14; Reliable Mot. Dismiss at 11-12. Under 18 U.S.C. § 1962(c), it is “unlawful for

any person employed by or associated with any enterprise engaged in, or the activities

of which affect, interstate or foreign commerce, to conduct or participate, directly or

indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering

activity or collection of unlawful debt,” 18 U.S.C. § 1962(c). To state a viable RICO

claim, a plaintiff must allege “(1) conduct (2) of an enterprise (3) through a pattern




                                           12
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 13 of 19 PageID #:670




(4) of racketeering activity.”8 Slaney v. The Int’l Amateur Athletic Fed., 244 F.3d 580,

597 (7th Cir. 2001). A RICO claim that rests on a predicate act of fraud also must

meet the “heightened pleading standard” of Federal Rule of Civil Procedure 9(b). Id.

Rule 9(b) “serve[s] three main purposes: (1) protecting a defendant’s reputation from

harm; (2) minimizing strike suits and fishing expeditions; and (3) providing notice of

the claim to the adverse party.” Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d

771, 777 (7th Cir. 1994) (cleaned up). It is meant to “force plaintiff to do more than

the usual investigation before filing [the] complaint.” Ackerman v. Northwestern Mut.

Life Ins. Co., 172 F.3d 467, 469 (7th Cir. 1999). To plead a fraud-based RICO claim

with particularity, plaintiffs must, at a minimum: (1) describe the predicate acts of

fraud with some specificity; (2) state the time, place, and content of the alleged

fraudulent communications; and (3) notify each defendant of his or her role in the

alleged scheme. EQ Fin., Inc. v. Pers. Fin. Co., 421 F. Supp. 2d 1138, 1143 (N.D. Ill.

2006) (citing Goren v. New Vision Intern, Inc., 156 F.3d 721, 726 (7th Cir. 1998)).

“Loose references to mailings and telephone calls in furtherance of a purported

scheme to defraud will not do.” Jepson, Inc. v. Makita Corp., 34 F.3d 1321, 1328 (7th

Cir. 1994).




       8The  Amended Complaint does not specify whether the RICO claim is premised on a
“pattern of racketeering activity” or “collection of unlawful debt.” Under RICO, “collection of
an unlawful debt” pertains only to debts related to illegal gambling activity (or demanding
an unlawful interest rate), so it would not apply to the circumstances alleged here. Del. Motel
Assocs. v. Capital Crossing Servicing Co. LLC, 2018 WL 509956, at *2 (N.D. Ill. Jan. 23,
2018). So the Court assumes that the Stollers intended to allege a “pattern of racketeering
activity.”


                                              13
  Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 14 of 19 PageID #:671




      Here, the Amended Complaint falls well short of adequately alleging a RICO

claim. At the outset, the Stollers’ response brief does not at all address the RICO

claim. On this omission alone, the RICO claim is forfeited. In any event, the Amended

Complaint, though long on vitriol, Am. Compl. ¶ 199 (“The Defendants are nothing

more than 21[st] century debt collector bandits ….”), is short on concrete factual

allegations in support of the RICO claim. On the first element—the question of who

conducted (or participated in the conduct of) the alleged enterprise’s affairs, see

Slaney, 244 F.3d at 598—there is no way for any of the named defendants to know

what is being alleged against them. Instead, the Amended Complaint relies on

generalized allegations. Am. Compl. ¶¶ 185-201. It is true that the Stollers cite, at

times, Group Exhibit 9 to the Amended Complaint. But that exhibit comprises 82

pages’ worth of pleadings from other cases (and the pleadings’ attachments), as well

as one federal court order. It is not up to the Defendants (or the Court) to suss out

which allegations in that Group Exhibit apply to the RICO claim or how.

      Relatedly, the same problem infects the allegations on what makes up the

“pattern of racketeering activity.” Under RICO, a pattern must comprise, at a

minimum, two predicate acts of racketeering. Slaney, 244 F.3d at 598-99. “[A] single

fraudulent scheme with only one injury to one victim [is] not a pattern of racketeering

activity under § 1962(c) simply because it required several acts of mail and wire fraud

to inflict the single injury.” Id. Remember, too, that the Stollers premise the RICO

claim on fraud, so Civil Rule 9(b) requires: (1) a description of the predicate acts of

fraud with some specificity; (2) a statement of the time, place, and content of the




                                          14
  Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 15 of 19 PageID #:672




alleged fraudulent communications; and (3) notice to each defendant of his or her role

in the alleged scheme. At most, though, the Amended Complaint cobbles together

generalized and sweeping allegations about the “KSN Enterprise” and the “Reliable

Enterprise.” For example, those two enterprises are “associated together for the

common purpose of limiting costs and maximizing profits by fraudulently sending

notices and false invoices to condo owners through the United States.” Am. Compl. at

¶ 186. The two enterprises engaged in a “scheme to defraud condo home owners and

to unlawfully send over thousands of fraudulent collection letters,” id. at ¶ 190;

indeed, notices went out to “over 265,100 innocent condo owners,” id. at ¶ 197. But

who did what, and when? What was the factual context? The Stollers cannot fill the

Rule 9(b) gap by blanketly citing Group Exhibit 9 (the 82 pages’ worth of other

complaints and exhibits) without explanation. And that is especially true because the

Stollers’ response brief says nothing about RICO. The Amended Complaint does not

adequately allege a RICO claim premised on fraud.

                                   C. Mail Fraud

      Defendants also move to dismiss the “mail fraud” claim (Count 5), which

alleges that Don Fumo, Reliable Management, KSN, and “Nickolas Mitchell et al.”

engaged in “mail fraud” by “knowingly mak[ing] a false record or fil[ing] a false claim

against Christopher Stoller for $109,208.66 (Exhibit 1)[,] having devised or intending

to devise a scheme to defraud Christopher Stoller, and used [sic] the mail for the

purpose of executing, or attempting to execute, their scheme or specified fraudulent

acts.” Am. Compl. at ¶ 77. But there is no civil cause of action under 18 U.S.C. § 1341.




                                          15
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 16 of 19 PageID #:673




Section 1341 is a criminal statute. Although mail fraud can qualify as a predicate

“racketeering activity” for a RICO civil action, Bridge v. Phoenix Bond & Indem. Co.,

553 U.S. 639, 649 (2008), there is no independent civil cause of action for mail fraud,

Bajorat v. Columbia-Breckenridge Dev. Corp., 944 F. Supp. 1371, 1377-78 (N.D. Ill.

1996). The mail fraud claim is also dismissed.

                               D. State Law Claims

      Having dismissed all of the federal claims, the Court relinquishes

supplemental jurisdiction over the Illinois statutory and common law claims. When

all federal claims are dismissed from a case, “there is a presumption that the court

will relinquish jurisdiction over any remaining state law claims.” Dietchweiler by

Dietchweiler v. Lucas, 827 F.3d 622, 631 (7th Cir. 2016) (per curiam) (citing cases).

Indeed, the presumption is statutorily expressed in 28 U.S.C. § 1367(c)(3), which

provides for the discretionary relinquishment of state claims when the claims

providing original jurisdiction (here, federal question jurisdiction) have been

dismissed. With no discovery having been taken in this case, it is sensible to allow

the presumption to kick in and relinquish the state law claims to state court. So the

Illinois statutory and common law claims are dismissed without prejudice to refiling

in state court.

                          E. KSN’s Motion for Sanctions

      The final issue to consider is the KSN Defendants’ motion to impose sanctions

on Christopher Stoller under Federal Rule of Civil Procedure 11(c). KSN Mot.

Sanctions. The KSN defendants contend that: (1) Stoller lacked a valid basis for the




                                          16
  Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 17 of 19 PageID #:674




FDCPA claims against the KSN partners, id. at 3-4; (2) the fraud claims were

“woefully deficient” under Rule 9(b), id. at 4-5; (3) Stoller “utterly failed to conduct

any due diligence,” as required by Rule 9(b), id. at 5-6; (4) Stoller has been previously

sanctioned “for the very conduct he engages in during this litigation” and “failed to

learn any lesson,” id. at 6-7; and (5) the negligence claims were frivolous and

harassing, id. at 7-8. KSN asserts (and the Stollers do not dispute) that it followed

Rule 11’s safe harbor provision, Fed. R. Civ. P. 11(c)(2), by sending Stoller a copy of

the sanctions motion and a letter demanding withdrawal of the Amended Complaint

within 21 days.

      Under Civil Rule 11(c), sanctions may be imposed on a party for “making

arguments or filing claims that are frivolous, legally unreasonable, without

foundation, or asserted for an improper purpose.” Fries v. Helsper, 146 F.3d 452, 458

(7th Cir. 1998) (defining “frivolous argument or claim” as “one that is baseless and

made without a reasonable and competent inquiry.”). A court should “take account of

the special circumstances that often arise in pro se situations,” but ultimately,

“[s]anctions can be imposed for any suit that is frivolous,” even one brought by the

“unrepresented.” Vukadinovich v. McCarthy, 901 F.2d 1439, 1445 (7th Cir. 1990).

      In light of the relinquishment of the state law claims, the Court will limit its

analysis to the federal law claims addressed above. It is true that the federal claims

against Reliable and KSN (as a law firm) were inadequately stated. But given the

Stollers’ pro se status, targeting Reliable and KSN under the FDCPA was not so

unreasonable that sanctions should be imposed. The RICO claim is much worse in its




                                           17
   Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 18 of 19 PageID #:675




inadequacy, but there, too, the Stollers’ pro se status is a mitigating factor when

considering the complexity of RICO (though it does not help that the Stollers’

response brief did not address the RICO claim at all). The claims that come closest to

deserving sanctions are the FDCPA claims against the individual KSN partners. As

discussed earlier, the Amended Complaint provided zero basis to somehow pierce the

corporate veil between KSN and the KSN partners, or to otherwise impose individual

liability on the partners. Indeed, for one defendant, Diane Silverberg, the Amended

Complaint alleged nothing beyond group-pleading allegations to suggest that she had

done anything wrongful personally. She did not even get the one-by-one listing

treatment that generally described each named Defendant. Am. Compl. ¶¶ 16, 21,

23-28. If the case had moved forward here in federal court (or if it does in state court),

and discovery uncovered a reasonable basis in fact to name Silverberg, then the

Stollers could have asked to add her to the case. It should not be the other way

around: suing every KSN partner without reason and then narrowing the case later.

      Having said all that, the Court gives the Stollers the benefit of the pro se doubt

and exercises its discretion to impose no sanctions. Yes, the Stollers are running out

of excuses, after having been sanctioned in state court for related litigation in this

ongoing landlord-tenant battle. Pls.’ Sanctions Resp., Exh. B. Even pro se litigants

are subject to Rule 11 sanctions. But with the state law claims relinquished, declining

to impose sanctions here will not prevent another court—namely, the state court—

from considering the broader conduct if the Stollers pursue the remaining claims in

state court and lose there. If KSN or Reliable (or both) ask for sanctions in state court,




                                           18
  Case: 1:19-cv-02546 Document #: 61 Filed: 05/12/20 Page 19 of 19 PageID #:676




the state court will be in a better position to consider the plethora of other claims.

The Court thus denies the motion for sanctions.

                                   IV. Conclusion

      For the reasons described above, the motions to dismiss the Amended

Complaint are granted with respect to the federal claims (Counts 1, 2, 3, 5, 14, 15, 16,

28). Those federal claims are dismissed with prejudice, because the Stollers have

already amended the complaint once and did so after the Defendants’ moved to

dismiss the original complaint, R. 10; R. 23. The state law claims are dismissed

without prejudice to effectuate the relinquishment of supplemental jurisdiction. The

motion for sanctions is denied. The motion to substitute, R. 43, is terminated without

prejudice because of the dismissal of the case.


                                                      ENTERED:


                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge

DATE: May 12, 2020




                                          19
